Per Curiam:

In this attorney grievance matter, respondent admits the allegations against him and consents to disbarment. Respondent was temporarily suspended from the practice of law on June 27, 1995.1 We accept the admission and disbar respondent.
Respondent admits that he engaged in sexual relations with *274a client, unlawfully purchased a controlled substance and provided the substance to a client, improperly distributed trust account funds, and borrowed money from a client. In addition, respondent pled guilty to attempting to obtain property by false pretenses. The indictment charging respondent with obtaining goods by false pretenses alleged that he falsely informed an individual that he had bribed an officer of the court to ensure that an action to which the individual was a party would be settled.
By these actions, respondent has engaged in conduct which involves fraud, dishonesty, deceit, or misrepresentation; brings the courts and the legal profession into disrepute; and demonstrates unfitness to practice law. These actions constitute violations of the Rules of Professional Conduct, Rule 407, SCACR, and the Rules on Disciplinary Procedure, Rule 413, SCACR.
Accordingly, we disbar respondent from the practice of law. This disbarment shall be retroactive to June 27,1995, the date on which respondent was temporarily suspended. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR, and shall surrender his certificate of admission to the Clerk of Court.
Disbarred.

 On October 30, 1995, respondent was publicly reprimanded for misconduct while a municipal court judge. In the Matter of Robert L. Berry, Jr., 463 S.E. (2d) 320 (S.C. 1995).